Citation Nr: 1517062	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  13-02 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for irregular heartbeat.

2.  Entitlement to service connection for bilateral pes planus. 

3.  Entitlement to service connection for a skin disorder claimed as acne and razor burn.

4.  Entitlement to service connection for bilateral wrist disability.  

5.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).

6.  Entitlement to service connection for bilateral hand disability.

7.  Entitlement to service connection for bilateral knee disability.  

8.  Entitlement to service connection for left ankle disability.

9.  Entitlement to an increased (compensable) rating for allergic rhinitis.

10.  Entitlement to a disability rating in excess of 10 percent for right ankle strain and arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to June 1982.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from November 2011 and August 2012 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran presented testimony at a Board hearing in December 2014, and a transcript of the hearing is associated with his claims folder.  

The issues of service connection for psychiatric, hand, knee, and left ankle disorders, as well as higher ratings for allergic rhinitis and right ankle strain and arthritis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the Veteran's December 2014 hearing, he effectively withdrew his appeal of the issue of service connection for irregular heartbeat.

2.  The Veteran's current pes planus disorder was noted on service entrance and did not increase in severity during or as a result of service.  

3.  The Veteran does not have a current acne or razor burn skin disorder.

4.  The Veteran does not have a current disorder of either wrist.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for service connection for irregular heartbeat have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).

2.  The criteria for service connection for bilateral pes planus are not met.  38 U.S.C.A. §§ 1111, 1131, 1137, 1153 (West 2002); 38 C.F.R. § 3.306 (2014).

3.  The criteria for service connection for a skin disorder claimed as acne or razor burn are not met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2014).

4.  The criteria for service connection for bilateral wrist disability are not met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the Veteran's December 2014 hearing, prior to the promulgation of a decision on the appeal, the Board received notification from the Veteran that he wanted to withdraw his appeal concerning the issue of service connection for irregular heartbeat.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  With regard to the issue withdrawn by the Veteran, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to that issue and it is dismissed.

Regarding the other claims being decided, VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Adequate notice was provided in December 2010.

VA has obtained service treatment records; assisted the Veteran in obtaining evidence; and afforded the Veteran the opportunity to give testimony before the Board.  VA examinations are not necessary as the record does not contain competent lay or medical evidence of a current acne or razor burn skin disorder, or of a current bilateral wrist disorder, or of persistent or recurrent symptoms of these disorders, or indicate that the claimed pes planus may be associated with service.  38 C.F.R. § 3.159(c)(4).  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims record, and the Veteran has not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet.App. 247, 253 (1999); Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Pes planus claim

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by service. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). If a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder. In such cases, 38 U.S.C.A. § 1153 applies and the burden falls on the Veteran to establish aggravation. If the presumption of aggravation under section 1153 is applicable, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease." See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b) .

Aggravation of a preexisting injury occurs where there is an increase in disability during active military, naval or air service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. Clear and unmistakable evidence is required to rebut the presumption of aggravation where the preexisting disability underwent an increase in severity during service. Aggravation may not be conceded, however, where the disability underwent no increase in severity during service. 38 C.F.R. § 3.306(b). In addition, temporary flare-ups, even in service, will not be considered sufficient to establish an increase in severity unless the underlying condition, as contrasted with the symptoms is worsened. Hunt v. Derwinski, 1 Vet. App. 292 (1991). 

On service enlistment examination in May 1978, second degree pes planus was clinically noted.  The Veteran was assigned a lower extremity profile of L1 under the PULHES classification system. As the Veteran's pes planus was "noted" at entrance, it therefore preexisted his active service. Accordingly, the presumption of soundness does not attach, and service connection for pes planus may be considered only on the basis of aggravation during active service. 

Service treatment records show that the Veteran was treated for a right foot blister in January 1982, with a change of boots being recommended.  There was no indication as to the cause of the blister and no reference to pes planus.  On service discharge examination in January 1982, bilateral pes planus was found.  The Veteran was again assigned a lower extremity profile of L1 under the PULHES classification system. 

Based on the evidence, the Board concludes that service connection is not warranted for the Veteran's bilateral pes planus.  Second degree pes planus existed prior to service as shown by the Veteran's service entrance examination in May 1978, no treatment records specifically show treatment for pes planus during service.  The January 1982 separation examination, when compared with the May 1978 enlistment examination, shows no change in the feet.  The Veteran was assigned the same physical profile for lower extremities at both examinations.  Furthermore, there were no complaints or treatment of pes planus during service.  As there was no increase in severity of pes planus during service, service connection is not warranted.  

The only other evidence in the record concerning whether the Veteran's pes planus was aggravated by service are the Veteran's own statements.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the Board assigns greater probative value to the medical evidence of record, and in particular to the service treatment records completed by medical professionals that show that the Veteran's pes planus was present at induction and did not increase in severity during his active service.  Thus, the probative evidence of record does not show an increase of severity in the Veteran's preexisting pes planus during service. As there is no increase in severity during service of the preexisting pes planus, the presumption of aggravation is not for application and service connection is not warranted.  See 38 C.F.R. § 3.306(b). The preponderance of the evidence is against the claim, and the benefit of the doubt rule is not for application. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Wrist claim

Service treatment records are silent for reference to wrist problems, and the Veteran's wrists were normal on service discharge examination in June 1982.  Furthermore, no current disorder of either wrist is currently diagnosed.  Based on the evidence, the Board finds that service connection is not warranted for a disorder of either wrist.  No current wrist disorder is shown, and the existence of a currently diagnosed disorder is a cornerstone of a service connection claim.  In the absence of a current disability, service connection cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).   

Skin claim

Service treatment records are silent for reference to acne, pseudofolliculitis barbae, or razor burn, and the Veteran's skin was normal on service discharge examination in January 1982.  

The Veteran claimed service connection for acne/razor burn in December 2010.  He testified in December 2014 that he had a baby face on service entrance, that he started to shave in basic training, that a drill sergeant shaved him without shaving cream, and that he now has folliculitis.  A "history of" folliculitis is mentioned in current VA medical records, but no diagnoses of acne, folliculitis, or residuals of razor burn are reported.  Reference to a "history of" a diagnosis does not indicate the presence of folliculitis at the time.  Service connection may not be granted for a diagnosis of a disability by history.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  The Veteran testified in December 2014 that he now has pseudofolliculitis barbae.  Lay persons are competent to provide opinions on some medical issues.  Kahana, 24 Vet. App. at 428.  However, the Board assigns greater probative value to the medical evidence of record, as no current acne, razor burn, or pseudofolliculitis barbae skin disorder is clinically diagnosed, and the existence of a currently diagnosed disorder is a cornerstone of a service connection claim.  In the absence of a current disability, service connection cannot be granted.  Brammer, 3 Vet. App. at 225.  


ORDER

The appeal on the issue of service connection for irregular heartbeat is dismissed.

Service connection for bilateral pes planus is denied.

Service connection for bilateral wrist disability is denied.

Service connection for a skin disorder claimed as acne and razor burn is denied.


REMAND

Regarding the claim for service connection for psychiatric disorder, service treatment records show assessments of drug and alcohol abuse in March 1982 and an overdose of ornate, Actifed, alcohol, and zactrin in service in April 1982.  Adjustment disorder with depressed mood and suicidal gesture was diagnosed in April 1982.  During the Veteran's December 2014 hearing before the undersigned, he indicated that he had been sexually assaulted in service and that he has been in receipt of Social Security Administration (SSA) benefits for 2 years due to psychiatric problems.  The SSA decision and any additional records it considered are not of record and must be obtained. 38 C.F.R. § 3.159.  

After the SSA records and any outstanding treatment records are obtained, a new VA examination is necessary to determine whether the Veteran has PTSD, and if so, whether it is related to service.  A 2011 VA psychiatric examination diagnosed major depression, but did not expressly indicate that the Veteran does not have PTSD.  2012 VA medical records report PTSD.  The examiner who is to examine the Veteran on remand should consider records to determine whether they support the occurrence of personal assault in service.  

Concerning the hand, knee, and left ankle disability claims, in January 2011 and during the Veteran's December 2014 hearing, he testified that he feels he has bilateral hand and knee disabilities due to working in the cold weather as a mechanic in service.  He further indicated that he felt that he has bilateral knee and left ankle disabilities due to his work as a mechanic in service, which involved climbing onto and jumping off of 5- to 10-ton vehicles.  A March 1982 service treatment record shows that he dropped a 50-gallon drum on his left hand and complained of trauma to his left thumb.  This resulted in 2 lacerations about his left thumb, which were sutured.  He had a full range of motion.  November 2010 VA medical records show mild osteoarthritic changes in his hands; bilateral knee degenerative disease and other positive knee findings; and mild edema and tenderness over the lateral left ankle, with pain on inversion and eversion, and an impression that a couple of the joints in his left ankle may have fused together in the area of his pain.  (A December 2010 VA medical record shows that the Veteran reported spraining his left ankle in the late 1980's or early 1990's while playing semi-pro football.)  In light of the contentions and the demonstration of current disabilities, VA examinations are necessary as indicated below, pursuant to 38 C.F.R. § 3.159. 
 
Also during the Veteran's December 2014 hearing, he indicated that his allergic rhinitis and right ankle strain and arthritis had become worse since the last VA examinations, with his nose now being completely obstructed.  In light of this, new VA examinations are necessary for these claims.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his representative appropriate notice regarding a claim based on in-service personal assault.

2.  Take all appropriate action to obtain the SSA decision awarding the Veteran disability insurance benefits, in approximately 2012, as well as all evidence relied upon by SSA in that decision.  

3.  After completion of the foregoing, schedule the Veteran for a VA psychiatric examination.  The claims file and copies of all pertinent record records be made available to the examiner for review in connection with the examination.  Any necessary special studies or tests, including psychological testing if indicated, are to be accomplished.  

a.  Prior to the examination, specify for the examiner the stressor or stressors that it is determined are established by the record, and the examiner must be instructed that only those events may be considered for the purpose of determining whether the veteran was exposed to one or more stressors in service.

b.  The examiner should conduct the examination with consideration of the current diagnostic criteria for PTSD.  The examination report should include a detailed account of all pathology present.  Any further indicated special studies, including psychological studies, should be accomplished.

c.  If a diagnosis of PTSD is appropriate, the examiner should specify (1) whether each alleged stressor found to be established by the evidence of record was sufficient to produce PTSD; (2) whether the remaining diagnostic criteria to support the diagnosis of PTSD have been satisfied; and (3) whether there is a link between the current symptomatology and one or more of the in-service stressors found to be established by the record by the AMC/RO and found to be sufficient to produce PTSD by the examiner.  

d.  If the examiner diagnoses PTSD, the examiner based on personal assault, the examiner should provide an opinion as to whether evidence dated contemporaneous to service at least as likely as not (a probability of at least 50 percent) supports the conclusion that a personal assault occurred in service.  Do the service medical records or service personnel records show behavior consistent with the aftermath of an assault in service?

e.  If the examination results in a psychiatric diagnosis other than PTSD, the examiner should offer an opinion as to the etiology of the non-PTSD psychiatric disorder, to include whether it is at least as likely as not that any currently demonstrated psychiatric disorder, other than PTSD, is related to the veteran's military service. 

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  The Veteran should be scheduled for an appropriate VA examination to determine the current nature and likely etiology of the claimed bilateral hand and knee disorders and left ankle disorder.  The claims file and copies of all pertinent record records be made available to the examiner for review in connection with the examination.  All current disabilities of the hands, knees, and left ankle should be clearly reported. 

After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

Is it at least as likely as not (a 50% or higher degree of probability) that any current disorder of the Veteran's hands, knees, or left ankle is causally related to service, including the Veteran's working in the cold and climbing onto and jumping off of 5- to 10-ton vehicles a mechanic in service?

The examiner should furnish reasons for the opinions. 

4.  Thereafter, the Veteran should be scheduled for a VA examination for his allergic rhinitis and right ankle disabilities.  The claims file and copies of all pertinent record records be made available to the examiner for review in connection with the examination.  .  

The examiner is requested to delineate all symptomatology associated with, and the current severity of, allergic rhinitis and right ankle disabilities.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible. 

5.  Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


